DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Specification
The disclosure is objected to because of the following informalities: the abstract should not use legal phraseology such as “means” or “said.”  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6,7,11,12,19 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met (to the extent understood) by Woronoff (USPGP 2007/0170014).
Regarding Claims 1, 19 Woronoff discloses a self-climbing installation platform for installing an elevator during construction of a building, wherein the self-climbing installation platform comprises 
two decks 28, 30 being positioned upon each other, each deck 28, 30 comprising guide means 34,36 for supporting the deck 28, 30 movably on guide rails 24 and locking means 52 for locking and unlocking the deck 28,30 to the guide rails 24 and/or to guide rail fixing means, 
lifting means 70 for moving the two decks 28,30 along the guide rails 24 in relation to each other, 
at least one power source 72 providing power to the lifting means 70, the installation platform being arranged to climb stepwise along the guide rails 24 by alternatingly locking and unlocking the lower deck 30 and the upper deck 28 to the guide rails 24 and/or to the guide rail fixing means with the respective locking means 52 and thereafter raising the unlocked deck 28,30 with the lifting means 70.
Regarding Claim 2, Woronoff discloses the lifting means 70 is arranged to be operated by a hydraulic actuator (para. 0028).
Regarding Claim 3, Woronoff discloses the at least one power source is formed of a hydraulic power unit comprising an electric motor, a hydraulic pump and a tank (compressor, para. 0029).
Regarding Claim 6, Woronoff discloses the lifting means 70 is formed of at least one double acting telescopic cylinder extending between the upper deck 28 and the lower deck 30 (Fig. 5).
Regarding Claim 7, Woronoff discloses the lifting means is formed of at least one articulated jack 42, 46 extending between the upper deck and the lower deck.
Regarding Claim 11, Woronoff discloses the guide means is formed of roller means 50 supported on the deck and rolling on guide surfaces of the guide rails 24 (para. 0023).
Regarding Claim 12, the roller 50 of Woronoff reads on the claimed guide means.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woronoff.
Regarding Claim 4, Woronoff (applied here in a similar manner as to claim 3 above) discloses all features claimed, including a hydraulic power source, but does not explicitly teach that the self-climbing installation platform comprises two hydraulic power sources, whereby a first hydraulic power source is positioned on the lower deck and a second hydraulic power source is positioned on the upper deck.
It would have been obvious to one of ordinary skill in the art to adapt the Woronoff teaching to comprise two hydraulic power sources, as it has been held that the mere duplication of working parts does not constitute nonobviousness. 
Likewise, regarding Claim 5, Woronoff does not explicitly teach that a first hydraulic power source and a second hydraulic power source are connected in parallel, but to do so would have been obvious to one of ordinary skill in the art, as parallel connections of hydraulic power sources are notoriously old and well-known in the art to be desirable.  


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woronoff as applied to claim 1 above, and further in view of Wilts et al (USPGP 20150107186).
Regarding Claim 14, Woronoff (applied here as to claim 1 above) discloses all features claimed, but does not explicitly teach guide rail fixing means formed of brackets attaching the guide rails to the walls of the shaft.
Wilts discloses a mounting system which comprises guide rail fixing means 32 formed of brackets attaching guide rails 28a, 28b to the walls 34 of a shaft (Figs. 1,2).
It would have been obvious to one of ordinary skill in the art to adapt the Woronoff teachings with those of Wilts, so as to further stabilize the mounting system as is known in the art to be desirable.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woronoff as applied to claim 1 above, and further in view of Rasanen et al (USPGP 20210245997).
Regarding Claim 15, Woronoff (applied here in a similar manner as to claim 1 above) discloses all features claimed, but does not explicitly teach the locking means is formed of brake means having brake pads acting on opposite guide surfaces of the guide rails when the deck is to be locked to the guide rails and being released from the guide surfaces of the guide rails when the deck is to be released from the guide rails.
Rasanen discloses locking means is formed of brake means 180 having brake pads 182 acting on opposite guide surfaces of guide rails 10 when a deck 420 is to be locked to the guide rails 10 and being released from the guide surfaces of the guide rails 10 when the deck is to be released from the guide rails (para. 0086).
It would have been obvious to one of ordinary skill in the art to adapt the Woronoff teachings with those of Rasanen, so as to further stabilize the mounting system as is known in the art to be desirable.




Allowable Subject Matter
Claims 8-10,13,16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837